Order entered May 21, 2014




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-13-01212-CR

                                 SERGIO URESTI, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F11-12542-K

                                           ORDER
        The Court REINSTATES the appeal.

        On April 17, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On May 16, 2014, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the April 17,

2014 order requiring findings.

        We GRANT the May 16, 2014 extension motion and ORDER appellant’s brief filed as

of the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE